Citation Nr: 1437084	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left shoulder joint, with history of large labral tear and chondral defect left humeral head.  

2.  Entitlement to an initial compensable rating for osteoarthritis of the left foot, with history of calcaneal spur.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1986 and from June 1990 to June 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.   

This case was previously before the Board in March 2011and May 2012 at which time it was remanded for further development.  Notably, in the March 2011 remand the Board noted that in correspondence received by the Board in November 2009, the Veteran provided a new address in Madison, Alabama.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, other than VA outpatient treatment records dated from May 1998 through August 2009, these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, there are no documents in the Veteran's VBMS files.  


FINDINGS OF FACT

1.  The Veteran is left hand dominant. 

2.  Since the award of service connection, the Veteran's osteoarthritis, left shoulder joint with history of large labral tear and chondral defect left humeral head, has manifested symptoms of pain, stiffness, and decreasing range of motion.  

3.  Beginning June 28, 2012, the Veteran's service connected left shoulder disability has manifested as impairment of the humerus with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.   

4.  The Veteran is service connected for osteoarthritis of the left foot with history of calcaneal spur and plantar fasciitis; however, the Veteran's condition has been essentially asymptomatic and there has been no objective functional impairment shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.       §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

2.  Beginning June 28, 2012, the criteria for a separate rating of 20 percent for recurrent sublaxation related to osteoarthritis, left shoulder joint with history of large labral tear and chondral defect left humeral head, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).

3.  The criteria for an initial compensable rating for osteoarthritis of the left foot, with history of calcaneal spur, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistant Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

The Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in January 2008, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims for service connection for left shoulder and left foot disabilities.  The agency of original jurisdiction (AOJ) notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of his participation in the BDD program.  By the July 2008 rating action, the RO granted service connection for both disabilities.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  [In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.] 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, and VA examination records.  

In March 2011, the Board remanded the instant claim to the Appeals Management Center (AMC), in Washington, D.C. for additional development, to include identifying treatment records since May 1998 and obtaining a VA orthopedic examination to evaluate the Veteran's left shoulder and left foot current severity and symptoms.  In March 2011, the Veteran was sent a letter to identify all records of VA health care providers who treated the Veteran for his left shoulder and left foot disabilities during the period of May 1998 to the present, but as noted in the May 2012 remand, the letter may have been sent to the wrong address.  Thus, in May 2012, the Board remanded in order for the Veteran to be afforded proper notice and a new VA examination.  See Stegall, supra.  In addition, the VA examination was also rescheduled and the Veteran attended the June 2012 VA examination.   

In May 2012, the same letter was sent to the Veteran and he did not respond to this letter.  Significantly, neither the Veteran has identified, nor the records have otherwise indicated, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000) aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with the appellate decision on the claims on appeal.  VA does not have a further duty to obtain records, and there has been substantial compliance with the Board's remand.

Therefore, has been substantial compliance with the Board's March 2011 and May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ provided the Veteran a VA orthopedic examination for his left shoulder and left foot in June 2012.  The Board finds the opinion is thorough and adequate upon which to base a decision as the VA examiner personally interviewed and examined the Veteran, performed the requisite testing, and provided the information necessary to evaluate his left shoulder and left foot disabilities under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims for initial increased ratings for the service-connected left shoulder and left foot disabilities under the VCAA. No useful purpose would be served in remanding this matter for yet more development. A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran. Smith v. Gober, supra; Dela Cruz v. Principi, supra; Quartuccio v. Principi, supra.  

II. Increased Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two ratings should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A. Osteoarthritis of the Left Shoulder Joint

The Veteran contends that the severity of symptoms related to his left shoulder, namely limited range of motion and painful motion, warrants a higher rating.  He also contends that the limited range of motion in his shoulder prevents him from working any type of position that requires any use of his dominant arm.  

His left shoulder disability is currently rated by analogy under the diagnostic codes for limitation of arm movement and an unlisted shoulder disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Malunion of the humerus in the major extremity with a moderate deformity warrants 20 percent rating and a marked deformity warrants 30 percent rating.  For impairment of the humerus in the major extremity, infrequent episodes of dislocation and the guarding of movement only at shoulder level warrants a 30 percent rating.  Recurrent episodes of dislocation at the scapulohumeral joint with frequent episodes and guarding of the arm movements warrants a 50 percent rating.  Fibrous union of the humerus warrants a 60 percent rating and nonunion (false flail joint) warrants a 80 percent rating.  A loss of head (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, 5202.

For impairment of the clavicle or scapula of the major extremity, nonunion with loose movement warrants 20 percent rating.  Dislocation of the clavicle or scapula of the major extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5203.

The Veteran was initially granted service connection and assigned a 10 percent disability rating of the left shoulder joint by analogy under the diagnostic code for degenerative arthritis and limitation of arm motion.  

Turning to the evidence of record, the Veteran was first afforded a VA BDD examination in February 2008 prior to his service discharge.  The Veteran reported that his symptoms started in 1995 with no defining injury and that he experienced recurring episodes of pain and stiffness in his left shoulder with decreased range of motion. The Veteran underwent arthroscopic surgery in 1998 to repair the labral tear and a chondral defect in the humeral head was also debrided.  The Veteran reported that the surgery went "OK" without any post-op complications, however the surgery did not help because the labral tear was too large and therefore non-repairable.  The Veteran reported that ever since surgery, he experienced recurring pain, stiffness, decreased ROM, with difficulty doing overhead work, reaching and lifting or working.  Left shoulder range of motion showed flexion of 124 degrees, abduction to 180 degrees, external rotation to 15 degrees, and internal rotation to 20 degrees.  There was also an X-ray report which showed glenohumeral joint space narrowing with osteophytes icing off the inferior aspect of the glenoid with degenerative change to the humeral head as well.  There was no acute fracture or dislocation seen.

An July 2009 VA treatment note stated that the Veteran's left shoulder abduction and forward flexion was 140 degrees without tenderness over supraspinatus area.  

The Veteran was afforded a VA examination in June 28, 2012.  The Veteran was diagnosed with degenerative joint disease of the left shoulder without any flare-ups.  Left shoulder range of motion showed flexion of 120 degrees, and that abduction ends at 110 degrees.  Repetitive motion did not result in additional loss of motion.  The VA examiner did note functional loss and/or impairment of the left shoulder and arms in less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of the joint/soft tissue/biceps tendon, but had no guarding of the shoulder.  Muscle strength testing of shoulder abduction and forward flexion were normal.  The Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint).  There was a history of mechanical symptoms or recurrent dislocation of the left shoulder, to include infrequent episodes and guarding of movement at shoulder left.  The Hawkins impingement test was positive for pain on internal rotation, and the empty-can test was positive for weakness.  The external rotation/infraspinatus strength test, lift-off subscapularis test, and crank apprehension and relocation test were positive for the left shoulder.  The Veteran did not have an acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  The cross-body adduction test was negative.  The examiner stated that imaging studies of the shoulder showed degenerative or traumatic arthritis.  The examiner stated that Veteran's left shoulder disability impacted his ability to work due to the fact he was unable to perform work over chest height on the left side.  However, the examiner noted no other restrictions to physical or sedentary work.            

With regards to limitation of motion, the clinical evidence of record shows the Veteran's forward flexion and abduction has been limited to no less than 110 degrees.  A 20 percent rating is not for application under Diagnostic Code 5201, unless there is a showing of limitation of arm motion to shoulder level (90 degrees).  Such is not the case with regards to the Veteran's range of motion.  In this regard, the Board recognizes that during his various VA examinations, the Veteran reported shoulder pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  As discussed above, the symptoms associated with the Veteran's disability, namely subjective complaints of pain, weakness, stiffness, swelling, fatigability are contemplated in the application of Diagnostic Code 5201.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Thus, a higher rating based upon limitation of motion has not been demonstrated as his range of motion has consistently exceeded 90 degrees or at shoulder level.  38 C.F.R. § 4.71a, 5201.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased rating for the Veteran's left shoulders based on range of motion is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned ratings and no higher.  The June 2012 VA examination repetitive motion testing did not reduce the Veteran's flexion at 120 degrees or the Veteran's abduction at 110 degrees.  In this regard, the Veteran's VA examination reports note that the Veteran did not have additional limitation in range of motion of the shoulder after repetitive-use testing, but he did show functional loss of the shoulder arm due to less movement than normal and pain on movement.  However, as noted above, painful motion was already considered in assigning a 10 percent for painful motion.  Therefore, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's shoulder disability beyond 10 percent on the basis of limitation of motion.

Finally, the Board has considered whether there may be any other relevant Diagnostic Code that would allow for a higher disability rating throughout the appeals period.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains left shoulder range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The July 2012 VA examiner stated that the Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint), or any impairment of the clavicle or scapula.  The clinical evidence is also negative for, and the Veteran has not alleged, a flail shoulder, false flail joint, or fibrous union of the humerus.  38 U.S.C.A. § 4.71a, 5200, 5202.  A rating in excess of 10 percent is therefore not warranted under these diagnostic codes.

VA regulations allow separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, a separate rating for the Veteran's shoulder scar is not warranted as the scar was essentially asymptomatic during the course of the appeal.  The Veteran has not alleged, and the clinical evidence has not demonstrated, that the scar was unstable.  A separate compensable rating for the Veteran's left shoulder scar is therefore not warranted.  38 C.F.R. § 4.118a, 7801-7805 (2008).  

However, the Board notes that the July 2012 VA examiner found a history of mechanical symptoms.  Specifically, the examiner noted that the Veteran has a recurrent history of dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes and guarding of movement only at shoulder level.  See C.F.R. §4.71a, 5202.  Thus, under Diagnostic Code 5202, a 20 percent rating is warranted when there is impairment of the humerous with infrequent episodes, and guarding of movement only at shoulder level.  Such a separate rating is warranted as of June 28, 2012, the date of the VA examination.  The Board notes that the evaluation warrants a separate rating because it is a different manifestation and the Veteran would not be compensated twice for the same symptomatology as "pyramiding" is precluded by 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that the assignment of separate, compensable rating for the left shoulder under Diagnostic Code 5201 (limitation of motion of the arm) and Diagnostic Code 5202 (other impairments of the humerous) would not consistitute impermissible pyramiding as the symptomatology is not duplicative or overlapping.  

When an increase in disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged rating should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings also are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of record demonstrates that an effective date prior to June 28, 2012, for the assignment of a 20 percent disability rating is not warranted.  The Board also notes that prior X-rays reports from the Erie VA Medical Center (VAMC) in July 2009 report no acute fractures or dislocations.  Similarly, X-ray reports from BDD VA examination in February 2008 report no acute fracture or dislocation seen.  The Veteran's worsening symptoms became evident only in June 28, 2012, when he underwent a VA examination.  On that date, testing revealed recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint warranting a 20 percent rating under DC 5202.  When viewing all of the evidence in light most favorable to the Veteran, the Board finds that an effective date of June 2012, is warranted for the assignment of a 20 percent rating for impairment of the humerous with infrequent episodes, and guarding of movement only at shoulder level.  

B. Osteoarthritis of the Left Foot   

The Veteran contends that a higher rating is warranted due to pain, limitation of motion, and inability to bear weight properly on his left foot.  

The relevant evidence of record in the record includes reports of VA examinations conducted in February 2008 and July 2012 and VA treatment records from July 2009.  The record establishes that the Veteran's plantar fasciitis and bilateral calcaneal spurs manifests as subjective complaints of pain, limitation of motion, and limitation on weight bearing activities such as walking and standing.  

The Veteran's left foot disability was rated by analogy, under Diagnostic Codes 5003 and 5284.  See also 38 C.F.R. § 4.27.  A moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5284.  Finally, actual loss of use of the foot will be evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The word "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6. 

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R.     § 4.71a, 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 30 percent rating.  Bilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5278. 

Ankle ankylosis in plantar flexion that was less than 20 degrees warrants a 20 percent rating.  Such ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees warrants a 30 percent rating.  Such ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Marked limitation of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.  Ankylosis of the Subastragalar or tarsal joints in a poor weight bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.  These are the maximum schedular ratings.

A February 2008 BDD VA examination diagnosed the Veteran with history of calcaneal spur and osteoarthritis of the left foot.  The Veteran reported has symptoms started in December 2006 with no defining injury and that his left foot started hurting in the ball of the foot whenever he put weight on it including walking.  The Veteran reported that he was diagnosed with bone spur and treated with orthotics and steroid injections.  Since then, the Veteran reported continuous pain in the same area with any weight bearing, difficulty with range of motion, and on some days, he cannot rotate his foot without pain.  The examination included X-ray report findings from October 2006 showing slight sclerotic thickening of the posterior aspect of the heel with beginning spur formation at the insertion of the plantar fascia.  There is sclerotic irregularity of the dorsal aspect of the navicular bone with calcific density along the anterior dorsal aspect of the talus compatible with old healed injuries.  The VA examiner noted otherwise, no bony changes are seen and no inflammatory or significant degenerative changes are noted.  The VA examiner concluded early arthritic changes with early plantar spur and finding suggest of old healed fractures of the dorsal aspect of the navicular and talar bones.   

In a July 2009 VA treatment record show X-ray findings of tiny bilateral inferior calcaneal spurs and hallux valgus deformities are present.  However, no acute fractures of dislocations are noted. 

The June 2012 VA examiner diagnosed the Veteran with plantar fasciitis of the left foot (resolved) and bilateral calcaneal spurs.  The VA examiner described the Veteran's history of the current foot condition as he had gradual onset of pain over his left plantar heel and was diagnosed with plantar fasciitis in service.  However, the Veteran has not had any problems for about two years.  The Veteran did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot,  or any other foot injuries.  The Veteran did not any scars related to his left foot disability.  The examiner described in the additional physical findings that the Veteran's gait is steady with no tenderness noted over the heels or feet bill.  The examiner noted that imaging studies of the foot were performed, but that there were no abnormal findings.  The VA examiner noted that there was no functional impairment resulting from his foot condition.   

The Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of left foot osteoarthritis with history of calcaneal spur is such that a compensable rating is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In the July 2008 notice of disagreement, the Veteran reported that he "never walked for the doctor nor stood on my toes or heels."  The Veteran also stated that "my feet has a very limited range of motion and [I] cannot walk normally."  In the May 2009 substantive appeal, the Veteran also stated that additional disability rating is warranted due to pain, limitation of motion, and inability to bear weight on his foot.  The Veteran stated that his gait is not normal and that he is "already limping at that point on a daily basis."  While his statements are considered competent and credible lay evidence, it is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  Here, the February 2008 BDD examiner diagnosed the Veteran with history of calcaneal spur and osteoarthritis of the left foot but noted that the Veteran's coordination was "normal as per evaluation of gait."  In addition, the June 2012 VA examination noted that the Veteran's gait is "steady" with no tenderness noted over the heels or the feet bill.  The examiner found that the Veteran's foot condition does not impact his ability to work.  In sum, the Board finds that the objective evidence in the record demonstrates that the Veteran's left foot condition has been essentially asymptomatic.  

Finally, the Board has considered the potential applicability of other diagnostic codes.  In this respect, the Veteran would not meet the requirement for a separate rating as the medical evidence of record shows that he does not have flatfeet (DC 5276), bilateral weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia (DC 5279), hallux valgux (5280), hallux rigidis (DC 5281), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).

Lastly, the Board acknowledges that VA treatment records from July 2009 noted that hallux valgus was present.  In contrast, the June 2012 VA examination did not find that the Veteran has or has ever had hallux valgus.  Nonetheless, the entire record does not show a severe hallux valgus condition equivalent to amputation of the great toe to warrant a compensable rating under diagnostic code 5280.  Therfore, the Board finds that the relevant diagnostic criteria do not provide a separate compensable finding for manifestation of the Veteran's hallux valgus.  38 C.F.R. § 4.71a, 5280.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a compensable disability rating for osteoarthritis of the left foot with history of calcaneal spur must be denied.  See 38 U.S.C.A §5107.

III. Other Considerations

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of her disabilities that are not addressed by the rating schedule.  In this regard, the Veteran is in receipt of a disability rating for osteoarthritis of the left shoulder joint to compensate his for symptoms associated with his muscle and neurological impairment.  In addition, the Veteran is in receipt of a noncompensable disability rating for osteoarthritis of the left foot because the objective evidence of record demonstrates that the Veteran's condition has been essentially asymptomatic.  The separate ratings assigned fully address his symptomatology, including pain, stiffness, dislocation, and limitation of motion.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that the Veteran reported his July 2008 notice of disagreement that the limited range of motion of his shoulder "does not permit me to work in any type of job position that require any use of my arm since the simplest motions cause extreme pain. The arm is basically useless at any range."  In his May 2009 substantive appeal, the Veteran stated that "I also feel this condition, along with my left foot plantar fasciitis, has kept me from pursuing general labor jobs due to restrictions on lifting and repetitive movement.  I am currently unemployed and my condition limits my options ... This [foot condition], like my shoulder, limits employment options since many jobs require standing."  Accordingly, the Board finds that a claim for a TDIU as due to the left shoulder and left foot disabilities has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part and parcel of the claim for increased rating for the left shoulder and left foot disabilities.  

In a July 2009 VA medical record, the Veteran reported that he is currently making plans to move to Alabama where he has been offered a position in Logistics.  The VA medical record also noted that the Veteran was a college graduate and had previous experience with Logistics from his active duty service.  The Veteran's most recent June 2012 VA examination concluded that he is "unable to perform work over chest height on the left side.  No restrictions to physical or sedentary work noted."  

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required for employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  The evidence does not show that he is currently unemployed or that he cannot perform the acts required for sedentary employment due to his service-connected disabilities.  While the Board is cognizant that the Veteran may have difficulty due to the physical restrictions related to his shoulder and foot disabilities, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected disabilities as the record suggest he is currently employed.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate rating in excess of those already assigned herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 49, 53-56 (1990).  




ORDER

An initial disability rating greater than 10 percent for osteoarthritis of the left shoulder joint with history of large labral tear and chondral defect left humeral head is denied.

Entitlement to a separate rating of 20 percent, but not higher, for recurrent sublaxation of the glenohumeral joint of the left shoulder joint with history of large labral tear and chondral defect left humeral head, beginning in June 28, 2012 is granted, subject to the laws and regulations government the payment of monetary benefits.  

Entitlement to an initial compensable disability rating for osteoarthritis of the left foot with history of calcaneal spur is denied.  




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


